UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 18, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of January 20, 2014, 1,720,889 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Index BIGLARI HOLDINGS INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets — December 18, 2013 and September 25, 2013 1 Consolidated Statements of Earnings— Twelve Weeks Ended December 18, 2013 and December 19, 2012 2 Consolidated Statements of Comprehensive Income— Twelve Weeks Ended December 18, 2013 and December 19, 2012 3 Consolidated Statements of Cash Flows— Twelve Weeks Ended December 18, 2013 and December 19, 2012 4 Consolidated Statements of Changes in Shareholders’ Equity— Twelve Weeks Ended December 18, 2013 and December 19, 2012 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II – Other Information Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 Index PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIGLARI HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) December 18, 2013 September 25, 2013 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $836 and $804, respectively Inventories Assets held for sale Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Investment partnerships Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable Accrued expenses Deferred income taxes Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes Obligations under leases Long-term debt Other long-term liabilities Total liabilities Shareholders’ equity Common stock–$0.50 stated value, 2,500,000 shares authorized–1,797,941 shares issued at December 18, 2013 and September 25, 2013, 1,588,428 and 1,588,376 shares outstanding (net of treasury stock), respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock–at cost: 209,513 and 209,565 shares (includes 132,406 shares held by investment partnerships) at December 18, 2013 and September 25, 2013, respectively ) ) Biglari Holdings Inc. shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (In thousands, except share and per share data) Twelve Weeks Ended December 18, 2013 December 19, 2012 Net revenues Restaurant Operations: Net sales $ $ Franchise royalties and fees Other revenue Total Revenue from Consolidated Affiliated Partnerships - ) Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Rent Pre-opening costs - Loss on disposal of assets Other operating (income) expense ) ) Total costs and expenses, net Other income (expenses) Interest, dividend and other investment income Interest on obligations under leases ) ) Interest expense ) ) Realized investment gains/losses - 1 Total other income (expenses) ) ) Earnings before income taxes Income taxes on operating earnings Income taxes on investment partnership gains - Total income taxes Investment partnership gains - Net earnings Total earnings/loss attributable to redeemable noncontrolling interests - Net earnings attributable to Biglari Holdings Inc. $ $ Earnings per share attributable to Biglari Holdings Inc. Basic earnings per common share $ $ Diluted earnings per common share $ $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Consolidated Financial Statements. 2 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Twelve Weeks Ended December 18, 2013 December 19, 2012 Net earnings attributable to Biglari Holdings Inc. $ $ Other comprehensive income: Reclassification of investment appreciation in net earnings - (1 ) Applicable income taxes - - Net change in unrealized gains and losses on investments ) Applicable income taxes ) Foreign currency translation - Other comprehensive income, net ) Total comprehensive income (loss) $ $ ) See accompanying Notes to Consolidated Financial Statements. 3 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Twelve Weeks Ended December 18, 2013 December 19, 2012 Operating activities Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows (excluding investment operations of consolidated affiliated partnerships): Depreciation and amortization Provision for deferred income taxes ) Stock-based compensation and other non-cash expenses Loss on disposal of assets Realized investment gains/losses - (1 ) Investment partnership gains ) - Changes in receivables and inventories ) Changes in other assets 39 ) Changes in accounts payable and accrued expenses ) ) Investment operations of consolidated affiliated partnerships: Sales of investments - Realized investment gains, net - ) Unrealized gains/losses on marketable securities held by consolidated affiliated partnerships - Changes in cash and cash equivalents held by consolidated affiliated partnerships - Net cash provided by operating activities Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Purchases of investments - ) Sales of investments - 1 Net cash (used in) investing activities ) ) Financing activities Proceeds from revolving credit facility - Principal payments on long-term debt ) ) Principal payments on direct financing lease obligations ) ) Excess tax benefits from stock-based awards - 3 Financing activities of consolidated affiliated partnerships: Contributions from noncontrolling interests - 23 Distributions to noncontrolling interests - ) Net cash (used in) provided by financing activities ) Effect of exchange rate on cash - (Decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 4 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Twelve Weeks ended December 18, 2013 and December 19, 2012) (Unaudited) (In thousands) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance at September 25, 2013 $ ) $ Net earnings attributable to Biglari Holdings Inc. Other comprehensive income (loss), net Balance at December 18, 2013 $ ) $ Balance at September 26, 2012 $ ) $ Net earnings attributable to Biglari Holdings Inc. Other comprehensive income (loss), net ) ) Exercise of stock options and other stock compensation transactions 3 1 4 Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance at December 19, 2012 $ ) $ See accompanying Notes to Consolidated Financial Statements. 5 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 18, 2013 (In thousands, except share and per share data) Note 1. Summary of Significant Accounting Policies Description of Business The accompanying unaudited consolidated financial statements of Biglari Holdings Inc. (“Biglari Holdings” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the results of the interim periods have been included and consist only of normal recurring adjustments. The results for the interim periods shown are not necessarily indicative of results for the entire fiscal years. The financial statements contained herein should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 25, 2013. Biglari Holdings Inc. is a diversified holding company engaged in a number of business activities. The Company’s most important operating subsidiaries are involved in the franchising and operating of restaurants.The Company is led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries.The Company’s long-term objective is to maximize per-share intrinsic value. All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. Principles of Consolidation As of December 18, 2013, the consolidated financial statements include the accounts of (i) the Company and (ii) its wholly-owned subsidiaries, Steak n Shake Operations, Inc. (“Steak n Shake”) and Western Sizzlin Corporation (“Western”). In addition to consolidating wholly-owned entities we consolidate entities if we have a controlling interest in the general partner. As of December 19, 2012, the consolidated financial statements included the accounts of (i) the Company, (ii) its wholly-owned subsidiaries Biglari Capital Corp. (“Biglari Capital”), Steak n Shake, and Western, and (iii) investment related limited partnerships The Lion Fund, L.P. and Western Acquisitions, L.P. (collectively the “consolidated affiliated partnerships”), in which we had a controlling interest. As a result of the sale of Biglari Capital and the related liquidation of Western Acquisitions, L.P. during July 2013, the Company ceased to have a controlling interest in the consolidated affiliated partnerships. Accordingly, Biglari Capital and the consolidated affiliated partnerships are no longer consolidated in the Company’s financial statements. Note 2. New Accounting Standards In February 2013, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2013-04, Liabilities (Topic 405), which provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. ASU 2013-04 is effective for fiscal years beginning after December 15, 2013, which is effective for the Company’s first quarter of fiscal year 2015. We do not believe the adoption of ASU 2013-04 will have a material effect on the Company’s consolidated financial statements. In February 2013, the FASB issued ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.ASU 2013-02 requires disclosure of the amounts reclassified out of each component of accumulated other comprehensive income and into net earnings during the reporting period and is effective for reporting periods beginning after December 15, 2012.The adoption of ASU 2013−02 did not have a material impact on the measurement of net earnings or other comprehensive income. Note 3. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the year. In fiscal year 2013, Biglari Holdings completed an offering of transferable subscription rights.The offering was oversubscribed and 286,767 new shares of common stock were issued.Earnings per share for the twelve weeks ending December 19, 2012 have been retroactively restated to account for the 2013 rights offering. 6 Index For the first quarter of fiscal year 2014, the shares of Company stock attributable to our limited partner interest in The Lion Fund, L.P. — based on our proportional ownership during the period — are considered treasury stock on the consolidated balance sheet and thereby deemed to calculate the weighted average common shares outstanding. For the first quarter of fiscal year 2013 all common shares of the Company held by the consolidated affiliated partnerships are recorded in treasury stock on the consolidated balance sheet. In order to compute the weighted average common shares outstanding, only the shares of treasury stock attributable to the unrelated limited partners of the consolidated affiliated partnerships — based on their proportional ownership during the period — are considered outstanding shares. The following table presents a reconciliation of basic and diluted weighted average common shares: Twelve Weeks Ended December 18, 2013 December 19, 2012 Basic earnings per share: Weighted average common shares Diluted earnings per share: Weighted average common shares Dilutive effect of stock awards Weighted average common and incremental shares Number of share-based awards excluded from the calculation of earnings per share as the awards' exercise prices were greater than the average market price of the Company's common stock - Note 4. Investments Investments consisted of the following: December 18, 2013 September 25, 2013 Cost $ $ Gross unrealized gains Gross unrealized losses - - Fair value $ $ As of December 18, 2013 and September 25, 2013 the Company’s investments were largely concentrated in the common stock of one investee, Cracker Barrel Old Country Store, Inc. Investment gains/losses are recognized when investments are sold (as determined on a specific identification basis) or as otherwise required by GAAP. The timing of realized gains and losses from sales can have a material effect on periodic earnings. However, such realized gains or losses usually have little, if any, impact on total shareholders’ equity because the investments are carried at fair value with any unrealized gains/losses included as a component of accumulated other comprehensive income in shareholders’ equity. We believe that realized investment gains/losses are often meaningless in terms of understanding reported results. Short-term investment gains/losses have caused and may continue to cause significant volatility in our results. Realized investment gains/losses were as follows: December 18, 2013 December 19, 2012 Gross realized gains on sales $
